AFFIRMED; Opinion Filed March 16, 2015.




                                          S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        No. 05-14-01340-CV

                            IN THE INTEREST OF A.E., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 13-186-W

                             MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Evans
                                    Opinion by Justice Lang

       Following a jury trial, the trial court rendered judgment terminating Mother’s rights to

her daughter A.E. In a single issue on appeal, Mother contends the evidence is legally and

factually insufficient to support the jury’s finding that termination was in A.E.’s best interest.

We affirm the trial court’s judgment.

                                        I. BACKGROUND

       Mother was born in 1971, began using drugs “when she was like 13,” and had her first

child at age “16 or 17.” Six years later, Mother was convicted of burglary of habitation. After

she was released from prison, Mother had two more children. Each child had different fathers,

one of whom physically abused Mother, and both children tested positive for drugs at birth.

Mother’s parental rights to these three children were terminated in Florida before she moved to

Texas in the early 2000s.
           Between October 2003 and December 2004, Mother was arrested eight times for offenses

ranging from prostitution to burglary of habitation, and she received sentences ranging from

forty-five days in jail to four years in the penitentiary. In June 2008, she gave birth to A.E. She

was single at the time but, shortly after A.E. was born, she married Husband. She met Husband

while pregnant with A.E. and married him by proxy while he was in prison for violating parole.

Although Husband was not A.E.’s biological father, he was named the father on A.E.’s birth

certificate.

           For about four years after she married Husband, as Husband was in and out of prison and

jail, Mother held a steady job as a waitress and provided for A.E. In January 2013, however,

shortly after Husband was released from jail again, Husband assaulted Mother. The next day,

Mother was arrested for “evading arrest using a vehicle.” A.E. was in the car with her, sitting in

the back seat unrestrained, leading to Mother also being charged with “endangering a child.”

A.E. was released to Husband and was in his care when, in February 2013, the Texas Department

of Family and Protective Services [“TDFPS”] received a report “alleging sexual abuse of [A.E.]

by her mother.”

           TDFPS caseworker Jennifer Steel investigated the allegation and learned the allegation

arose after Husband had left A.E. all day with a neighbor who did “not know [A.E.’s] or

[Husband’s] name.” The police were called, but when A.E. was interviewed, she stated her

“Hello Kitty” doll had touched her. 1

           Steel interviewed Husband, who admitted having a criminal record and being on parole

since 2008. Husband also told Steel that he was drug tested regularly and had not “failed a test

in 5 years.” He agreed to an oral swab drug test during the interview and tested positive for

cocaine. Because of concerns with Husband’s drug use and Mother’s incarceration, A.E. was

    1
        The neighbor was not prosecuted and testimony was elicited at trial that A.E. did not exhibit “any sexually reactive behaviors.”



                                                                       –2–
removed from the home. When no “viable relatives were identified or reached for placement,”

A.E. was placed in foster care.

           Caseworker Danita Walker-Banks was assigned to monitor the case during its pendency.

Although Mother was convicted of the evading arrest charge and sentenced to three years in the

penitentiary, Walker-Banks developed a family service plan with the goal of reunifying A.E.

with Mother and Husband within the year. 2 Under the service plan, portions of which were

subsequently incorporated into a court order, Mother was required to submit to a psychological

evaluation, drug and alcohol assessment, and random drug testing. She was also required to

attend parenting classes, participate in individual and domestic violence counseling, and follow

any recommendations made by the service providers.

           Over the next year, while in prison, Mother attended parenting and domestic violence

classes and participated in “AA” and “NA.” When she was released on parole in June 2014, she

obtained an apartment and a job at a restaurant, began domestic violence counseling, submitted

to the psychological evaluation and drug assessment required under the family service plan, and

began visiting A.E. one hour each week as allowed by TDFPS. By then, however, A.E. was

thriving in her foster home, and TDFPS had changed its goal from reunification to termination of

Mother’s rights and adoption of A.E. by her foster parents. TDFPS sought termination on three

of the grounds enumerated in section 161.001(1) of the Texas Family Code. See TEX. FAM.

CODE ANN. § 161.001(1) (West 2014). Specifically, TDFPS alleged Mother:



     2
        Under Texas Family Code section 263.401(a), if a suit affecting the parent-child relationship brought by TDFPS is not finalized within a
year of the date the court appointed TDFPS as temporary managing conservator of the child, the case must be dismissed. See TEX. FAM. CODE
ANN. § 263.401(a) (West 2014). The Code allows a 180-day extension, however, upon a finding of “extraordinary circumstances.” See id. §
263.401(b). Here, the trial court granted an extension, in part, because Mother did not disclose Husband was not A.E.’s biological father until the
one-year deadline approached. A.E.’s biological father, in prison during this time for robbery and possession of a controlled substance,
subsequently relinquished his rights to A.E. Although DNA testing conclusively excluded Husband, who TDFPS characterized as A.E.’s “legal”
father, as A.E.’s biological father, he entered into a mediated settlement agreement with TDFPS “stipulating” that his parental right should be
terminated for failure to comply with court-ordered services. See id. § 161.001(1)(O).




                                                                      –3–
       •knowingly placed or allowed A.E. to remain in conditions or surroundings which
       endangered A.E.’s physical or emotional well-being;

       •engaged in conduct or knowingly placed A.E. with persons who engaged in
       conduct which endangered A.E.’s physical or emotional well-being;

       •failed to comply with a court order establishing the actions necessary for her to
       regain custody of A.E., who had been in TDFPS’s temporary managing
       conservatorship for at least nine months as a result of abuse or neglect.

See id. § 161.001(1)(D), (E), (O).

       At trial, held in August 2014, caseworker Steel testified regarding the circumstances

leading to A.E.’s removal and placement in foster care. She also testified that, before A.E. went

to the foster home, A.E. was given a shower and new clothes because she had “caked on dirt all

over her body, . . . a really bad odor[,]” and was wearing clothes that were too big for her.

According to Steele, A.E. was moved from the foster home to a youth shelter a week later and

subsequently to a second foster home. Steel explained A.E. had a fear of males and had difficulty

with the foster father and a young male child in the first home.

       Dr. Greta Kerwin, a psychologist, assessed A.E. in 2013, shortly after A.E. came into

foster care, and again in the spring of 2014. At the time of her first evaluation, A.E. did not

know the alphabet or her birthday, could count only to seven, and “knew . . . [t]riangle and

circle[, but] did not know a square.” According to Dr. Kerwin, this was not “normal for a child

her age.” The evaluation also revealed A.E. suffered with anxiety, was “a little loose” on

boundaries, and was aggressive at times. Dr. Kerwin recommended A.E. participate in play

therapy “to work on improving boundaries, addressing her aggression, reducing her anxiety, and

helping her process family circumstances.” She also recommended A.E. be in an environment

that offered stability, consistency, love, academic and intellectual stimulation, and

encouragement.




                                               –4–
       When A.E. returned in May 2014 for a second assessment, she could count to 100, knew

the alphabet, colors, and shapes, and was less anxious. Additionally, testing showed her verbal

and non-verbal intelligence scores “jumped significantly,” her “overall” intelligence scores

“went from the lowest end of the average range to the upper limits of the above average range,”

and her “memory jumped from the average range to the very superior range.” Dr. Kerwin

attributed this to the stable environment A.E.’s foster parents provided and explained that

children thrive in a stable, consistent environment because it “allows them to focus on their

development versus trying to survive.” She hoped that, “if family reunification [was] not an

option,” the foster parents would seek to adopt A.E. Although A.E. had made great strides, Dr.

Kerwin felt that A.E. needed ongoing play therapy to help manage her anxiety, strengthen her

coping skills, and eliminate her aggression. She also recommended social skills training and

continued stability and consistency.

       Licensed professional counselor Karla Hutcherson began counseling A.E. shortly after

A.E. came into foster care. Hutcherson described A.E. as anxious and guarded when they first

met.   A.E. also showed signs of trauma, had a “flat affect,” and was “socially behind.”

According to Hutcherson, A.E. expressed a fear of getting in cars and disclosed “issues about

mom being asleep and she kind of had run of the home where she would be able to walk outside

of the home.” A.E. also reported seeing Husband choking Mother. Hutcherson addressed these

issues with A.E. and felt A.E. had made significant progress. A.E. seemed happier, more secure,

and more confident. Although counseling was beneficial, Hutcherson also attributed A.E.’s

progress to the nurturing she received from her foster parents. She testified the foster parents

worked well together and were very attentive. She also testified that the foster parents had two

other children in the home, and this had helped A.E. with her social skills. Hutcherson testified

A.E. had told her she wanted to stay in her foster home, and Hutcherson thought it was in A.E.’s

                                              –5–
best interest to do so. She did not think Mother provided a safe environment for A.E., and

observed that, although A.E. missed and loved Mother, she did not talk about Mother unless

asked. Hutcherson further observed A.E. became anxious after each visit with Mother and, as a

result, Hutcherson had to increase the frequency of counseling sessions with A.E.

       David Lane, a licensed chemical dependency counselor, evaluated Mother in late June

2014. Mother admitted to him that she had “tried” marijuana at age seventeen, but she denied

using any other drugs. Based on Mother’s reportedly limited drug use, he did not diagnose

substance abuse or dependency. He suggested, however, substance abuse education based on the

information Mother gave him. Asked whether he was aware that two of Mother’s older children

had tested positive to drugs at birth, he responded that he was not.

       Psychologist Mark Foster testified he also evaluated Mother in June 2014. He found

Mother evasive at times and less than candid. For example, she did not mention she had an older

daughter and also failed to tell him she did not raise her older children. Additionally, she

presented herself as “very confident of her parenting abilities” and “felt she was an excellent

parent.” Test data, however, suggested she was impulsive, unable to tolerate frustrations, and

narcissistic. Foster testified that a person with these characteristics “typically” is unlikely to

permanently change her behavior, is “rarely” sincere about any changes, makes decisions based

on emotions as opposed to reason, and has very little appreciation of how her behavior affects

the child. This undermines the child’s sense of security and is “emotionally detrimental” to the

child. Based on the evaluation, Foster believed Mother could not provide a safe environment for

A.E.

       Caseworker Walker-Banks testified she considered Mother’s prior history a serious

concern, and she believed it provided “a road map for future risk.” She observed Mother’s visits

with A.E. and thought the visits were generally appropriate, with time spent coloring, polishing

                                                –6–
fingernails, reading, and playing. However, Walker-Banks feared A.E. would be in emotional

and physical danger if returned home. Based on the information she received regarding the

domestic violence, different boyfriends, and drug use, she believed Mother’s parenting abilities

were poor and Mother was unable to make good judgment calls on behalf of A.E. According to

Walker-Banks, TDFPS was recommending termination so that A.E. could be safe and have

stability and structure. Walker-Banks believed Mother’s actions and behaviors in January 2013

as well as “before” supported termination on the grounds that Mother (1) had allowed A.E. to

remain in dangerous conditions and (2) had engaged in conduct or placed A.E. with persons who

engaged in conduct which endangered A.E.          She also believed Mother’s rights should be

terminated for failure to comply with court-ordered services.        She recognized Mother had

completed many of the court-ordered services and had obtained a suitable apartment. She also

acknowledged Mother had submitted to random drug testing and the results were negative.

However, she testified “successful” completion of services required “true lifestyle changes” by

the parent and a showing of insight into the issues that led to TDFPS’s involvement. In Walker-

Banks’s opinion, adoption by A.E.’s foster parents following termination was in A.E.’s best

interests because the foster parents had demonstrated the ability to provide a safe and caring

environment for A.E. Their parenting abilities were “good” and they were able to meet A.E.’s

educational and medical needs as evidenced by the progress A.E. had made since being placed in

their home. Additionally, A.E. had expressed a desire to remain with her foster parents because

of the stability they offered.

        A.E.’s foster father described A.E. as lacking confidence, unable to interact with children,

fearful of males, and overweight when she first came to his home. He and his wife worked with

A.E. on these issues and saw much improvement. For example, they provided her structure,

encouragement, and age-appropriate toys. This helped her academically and intellectually, and

                                                –7–
as she progressed in those areas, her confidence built. They also worked with her pediatrician

and a dietician to maintain her weight while her height “caught up.” This allowed her body mass

index to “even out.” With respect to her fear of males, he “worked being around her gradually”

and within three months, she was spending one-on-one time with him. He and his wife also

began fostering a newborn baby boy and a two year old girl, and this helped A.E.’s social skills

and to ease A.E.’s fears.

       According to the foster father, A.E. had bonded with his wife and saw his wife as her

mother. He described A.E. as imaginative, loving art, drawing, sculpting, and “doing things with

her hands,” and also loving to swim. He believed A.E. needed closure and testified he and his

wife would begin the adoption process if Mother’s rights were terminated. Asked whether he

used the state subsidy he received as a foster parent, he replied he did not and that those funds

were set aside for A.E.’s college education.

       Mother admitted making mistakes and that her current situation with respect to her choice

in partners and destructive actions was similar to her situation in Florida when her rights to her

older children were terminated. However, she distinguished her current situation from the

situation in Florida by noting that at the time her rights to her older children were terminated she

was unemployed.       Now, she was employed and financially able to provide for A.E.

Additionally, she provided A.E. more than she did her older three children. Prior to A.E. being

placed in foster care, Mother had A.E. in a private preschool, spent one-on-one time with A.E.

swimming, coloring, drawing, and playing ball, took her to all her well-visits, and ensured she

was properly vaccinated. Finally, she learned from counseling and the various classes she

received in jail how to make better choices and other skills to use in difficult situations. She

knew now not to stay in a violent relationship, that there were shelters that could assist her, and

that she needed to make A.E. a priority and strengthen their relationship. She recognized living

                                                –8–
with Husband was detrimental to A.E., and she was seeking a divorce from him. She also had

the on-going support of the counselor she saw in jail and could call her when necessary. She

asked the jury not to terminate her rights and testified her long-term plans for A.E. were to

“continue to love her unconditionally,” provide her a Catholic education, enroll her in extra-

curricular activities, continue her in counseling if necessary, “push her toward her goals,” and

spend time with her. She did not think it would be difficult for A.E. to leave her foster home as

A.E. loved her, told Mother she was ready to go home, and after telling Mother she was ready to

go home, hugged her.

       Christ Foundry United Methodist Mission pastor Owen Ross testified Mother began

attending his church in July 2014 and “jumped in with both feet,” volunteering in the bread

ministry, attending the weekly women’s Bible study group, and attending Sunday services. He

found her committed to the church, committed to growing in faith, and committed to becoming a

better person. He knew of some of Mother’s “bad choices,” including her lack of candor. He

testified she explained she withheld information out of fear for A.E.’s well-being, and he talked

with her about “turning that around.”

       Jessica Fernandez roomed with Mother shortly after A.E. was born and later leased an

apartment to Mother. According to Fernandez, Mother always tended to A.E., did not let A.E.

“run around,” and loved A.E. “very much.” She was aware of Mother’s incarceration, but felt

Mother had made a change.        Mother began attending church regularly and realized her

relationship with Husband was “bad.” Fernandez testified Mother went “out of her way” to visit

A.E., going after working a “graveyard shift” and with no sleep. Fernandez attended the visits

with Mother and saw that Mother and A.E. were bonded. Fernandez noted A.E. repeatedly told

Mother at visits that she loved and missed her, and Fernandez thought A.E. wanted to be with

Mother.

                                              –9–
       Lesley Mohney, a therapist with Resolana, a program for women with trauma and

addiction issues, testified Mother participated actively in the program while Mother was in jail.

Mohney also testified she counseled Mother. She saw Mother’s ability to manipulate, but over

time saw her transition and accept responsibility for her actions. She believed Mother had

acquired skills that would help her be a better parent and had seen her accessing them and

utilizing them during conversations and interactions with her after she was released on parole.

Asked whether she would be surprised to learn that Mother had been less than honest with the

psychologist who evaluated her and the counselor who administered the drug assessment,

Mohney responded she was disappointed, but not surprised. She explained the process of

recovery “goes up and back and forward and down” and that certain stressors, such as the risk of

losing your child, can “facilitate” lying.

       Karen Robbins, a Court Appointed Special Advocate (CASA) supervisor, testified she

was appointed as a “friend of the court” and had conducted her own investigation. Based on her

visits with Mother, the foster parents, and A.E., she recommended Mother’s rights be terminated.

She explained that Mother’s history of multiple incarcerations, abusive relationships, drugs, and

“multiple issues” with her older children was an important consideration. Also important was

the home environment Mother provided for A.E. A.E. witnessed Husband’s abusive treatment of

Mother and appeared to be developmentally delayed when she was placed in foster care.

Robbins testified she was happy Mother no longer appeared to be using drugs and that she had

gotten a job and an apartment. However, she was concerned Mother could not sustain that as

“things become difficult in life.” Looking at A.E.’s needs right now and in the future, Robbins

thought it would be a “huge risk” to return A.E. to Mother to see if Mother could successfully

meet those needs. Given A.E.’s “very strong” relationship with her foster parents, Robbins




                                              –10–
thought the foster parents’ plan to adopt A.E. if Mother’s rights were terminated was in A.E.’s

best interest.

        The jury was instructed on the grounds alleged in support of termination and presented

with a question of whether Mother’s rights should be terminated in accordance with those

instructions. The jury found they should. The jury also found termination was in A.E.’s best

interest. The trial court subsequently rendered judgment incorporating the jury’s verdict.

                               II. LEGAL AND FACTUAL SUFFICIENCY

        Mother does not challenge the finding that her rights should be terminated for committing

one or more of the enumerated statutory acts or omissions. See TEX. FAM. CODE ANN. §

161.001(1). She challenges only the best interest finding. See id. § 161.001(2). Specifically, she

asserts the evidence is insufficient to support that finding and that, given her testimony, a

reasonable fact finder could not form a firm conviction or belief that termination of her rights

was in A.E.’s best interest.

                                         A. Applicable Law

        A parent’s interest in maintaining custody of his child and raising the child is paramount

and “far more precious than any property right.” See In re M.S., 115 S.W.3d 534, 547 (Tex.

2003). Because a termination proceeding seeks to end that interest, a party moving to terminate

the parent-child relationship must prove his case with clear and convincing evidence. See In re

J.F.C., 96 S.W.3d 256, 263 (Tex. 2002); see also TEX. FAM. CODE ANN. § 161.001. Under this

heightened standard of proof, the party must offer evidence that “produce[s] in the mind of the

trier of fact a firm belief or conviction as to the truth of the allegations sought to be established.”

TEX. FAM. CODE ANN. § 101.007; J.F.C., 96 S.W.3d at 264.

        The Texas Family Code permits the termination of parental rights upon a finding that (1)

the parent committed one of the acts or omissions listed in section 161.001(1) of the code; and

                                                –11–
(2) termination is in the child’s best interest. See TEX. FAM. CODE ANN. § 161.001; In re E.N.C.,

384 S.W.3d 796, 803 (Tex. 2012). A strong presumption exists that the best interest of the child

is served by keeping the child with his or her natural parent. See In re E.A.F., 424 S.W.3d 742,

750 (Tex. App.—Houston [14th Dist.] 2014, pet. denied) (citations omitted). A presumption

also exists that the prompt and permanent placement of the child in a safe environment is in the

child’s best interest. Id. (citing TEX. FAM. CODE ANN. § 263.307(a)). Additional factors that

may be considered in determining a child’s best interest when TDFPS is involved include:

       (1)    the child’s desires;
       (2)    the child’s age and emotional and physical needs now and in the future;
       (3)    any emotional and physical danger to the child now and in the future;
       (4)    the parenting abilities of the person seeking custody, including the ability
              to provide the child with adequate health and nutritional care, a safe home
              environment, and understand the child’s needs and capabilities;
       (5)    the willingness and ability of the child’s family to seek out, accept, and
              complete counseling services;
       (6)    the willingness and ability of the child’s family to cooperate with and
              facilitate close supervision by an appropriate agency;
       (7)    the willingness and ability of the child’s family to effect positive
              environmental and personal changes within a reasonable period of time;
       (8)    the programs available to assist the person seeking custody to promote the
              best interest of the child;
       (9)    the plans for the child by the parent or agency seeking custody;
       (10)   the stability of the home or proposed placement;
       (11)   the parent’s acts or omissions which may indicate that the existing parent-
              child relationship is improper;
       (12)   any excuse for the parent’s acts or omissions;
       (13)   the results of psychiatric, psychological, or developmental evaluations of
              the child, the child’s parents, and others who have access to the child’s
              home;
       (14)   whether a history exists of abusive or assaultive conduct by the child’s
              family or others who have access to the child’s home;
       (15)   whether a history exists of substance abuse by the child’s family or others
              who have access to the child’s home; and
       (16)   whether an adequate social support system consisting of extended family
              and friends is available to the child.

See id.; see also TEX. FAM. CODE ANN. § 263.307(b). These factors are not exhaustive, and the

absence of some of these factors does not preclude a best interest finding, particularly if



                                              –12–
undisputed evidence shows the parental relationship endangered the child’s safety. In re C.H.,

89 S.W.3d 17, 27 (Tex. 2002).

                                        B. Standard of Review

       The heightened standard of proof at trial results in a heightened standard of review on

appeal. See In re A.B., 437 S.W.3d 498, 502 (Tex. 2014). When reviewing the legal sufficiency

of the evidence supporting a termination finding, an appellate court considers all the evidence in

the light most favorable to the finding to determine whether the fact finder could reasonably have

formed a firm belief or conviction the finding was true. J.F.C., 96 S.W.3d at 266. In doing so,

the appellate court must assume the factfinder resolved disputed facts in favor of its finding if a

reasonable factfinder could and must disregard all evidence that a reasonable factfinder could

have disbelieved or found to be incredible. Id. If the court determines no reasonable fact finder

could have formed a firm belief or conviction the finding is true, the court must conclude the

evidence is legally insufficient. Id.

       When reviewing the factual sufficiency of the evidence supporting a termination finding,

an appellate court asks whether, in light of the entire record, the evidence is such that a factfinder

could reasonably form a firm conviction about the truth of the State’s allegations. See A.B., 437

S.W.3d at 502-03. Further, the appellate court must consider whether the disputed evidence is

such that a reasonable factfinder could not have reconciled that disputed evidence in favor of its

finding. See J.F.C., 96 S.W.3d at 266. If the disputed evidence is so significant that a factfinder

could not reasonably have formed a firm belief or conviction, then the evidence is factually

insufficient. Id. Under both the legal and factual sufficiency standards, the appellate court must

defer to the fact finder’s determinations as to witness credibility. See In re H.R.M., 209 S.W.3d

105, 109 (Tex. 2006); In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005).




                                                –13–
                                  C. Application of Law to Facts

       Although Mother asserts the evidence is insufficient to support the best interest finding,

she provides no analysis of the evidence adduced at trial in support of that finding. Instead, she

relies exclusively on her testimony. Specifically, she relies on her testimony that she had a stable

job, an apartment, and could provide for A.E.; she learned “a lot” from the classes and services

she completed, including that she should put A.E. first and strengthen their relationship; her

plans for A.E. were to provide A.E. a Catholic education, enroll A.E. in extracurricular activities,

and love A.E. unconditionally; and A.E. stated she was ready to go home and hugged Mother

after telling her that. Mother maintains this testimony showed she was able to meet A.E.’s

emotional and physical needs now and in the future, she did not pose a danger to A.E., she had

improved her parenting skills, she had a stable home, and A.E. wanted to return home. However,

this evidence, if deemed credible, along with evidence that A.E. loved and was bonded to Mother

and Mother was willing to seek out counseling services, while weighing against the jury finding

was not the only evidence at trial, and this other evidence supports the finding. Of particular

significance is the evidence of Mother’s criminal history, history of abusive relationships, and

choice to minimize her past drug use, even after her rights to her three older children had been

terminated.    Additionally, testimony showed that her impulsivity, inability to tolerate

frustrations, and narcissism made it unlikely she was sincere about changes in her lifestyle and

could permanently change her behavior.        In fact, the record reflects that although Mother

testified she learned from counseling and the various classes she received in jail how to make

better choices, she withheld information from the psychologist and drug counselor who

evaluated her. Finally, when A.E. came into foster care, she was anxious, guarded, showed signs

of trauma, had a flat affect, and was socially and academically “behind.” Though A.E. had

benefitted from counseling and the nurturing and stable home of her foster parents, the

                                               –14–
psychologist who assessed A.E. in 2013 and again in 2014 recommended on-going play therapy

to help manage her anxiety, strengthen her coping skills, and eliminate her aggression. A.E.’s

counselor also testified A.E. needed additional counseling after visiting with Mother for just an

hour at a time each week and further testified A.E. had expressed wanting to stay in her foster

home.

        While a strong presumption exists that the best interest of a child is served by keeping the

child with a natural parent, a presumption also exists that the prompt and permanent placement

of the child in a safe environment is in the child’s best interest. See E.A.F., 424 S.W.3d at 750.

The record before us shows that A.E. suffered trauma while living with Mother but made great

strides in her foster home. The record also shows that A.E. had expressed a desire to remain in

her foster home, and the foster parents planned on adopting her if Mother’s rights were

terminated. Although Mother completed many of the court-ordered services, demonstrated she

had made some positive changes, and loved and was bonded with A.E., caseworker Walker-

Banks testified her history provided “a road map for future risk,” a risk too “huge” to take, as the

CASA supervisor testified.       Viewing the evidence under the appropriate standard and

considering the various best interest factors, we conclude the evidence is legally and factually

sufficient to support the jury’s finding that termination of Mother’s rights to A.E. was in A.E.’s

best interest. See, e.g., In re A.W., 444 S.W.3d 690, 695-97 (Tex. App.—Dallas 2014, pet.

denied) (concluding evidence that children’s past living conditions with Mother impacted them,

foster parents met children’s emotional and physical needs and provided them stability, and

Mother failed to show meaningful changes in her attitude supported best interest finding, even

though evidence also presented showing Mother had “some” ability to provide for children’s

basic needs). Mother’s sole issue is decided against her.




                                               –15–
                                    III. CONCLUSION

      Having decided Mother’s sole issue against her, we affirm the trial court’s judgment.




                                                 /Douglas S. Lang/
                                                 DOUGLAS S. LANG
                                                 JUSTICE
141340F.P05




                                            –16–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF A.E., A CHILD                   On Appeal from the 304th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-01340-CV                                 Trial Court Cause No. 13-186-W.
                                                   Opinion delivered by Justice Lang. Justices
                                                   Bridges and Evans participating.


      In accordance with this Court’s opinion of this date, we AFFIRM the trial court’s
judgment.



Judgment entered this 16th day of March, 2015.




                                            –17–